



Exhibit 10.29




SEPARATION AND GENERAL RELEASE AGREEMENT


This SEPARATION AND GENERAL RELEASE AGREEMENT (the “Agreement”) is made and
entered into between Innovate Biopharmaceuticals, Inc., a Delaware corporation
(the “Company”), and Christopher P. Prior, Ph.D. (“Executive”). Throughout the
remainder of the Agreement, the Company and Executive may be collectively
referred to as “the parties.”


Executive was employed as Chief Executive Officer of the Company pursuant to an
Amended and Restated Employment Agreement, dated March 11, 2018 (the “Employment
Agreement”). Executive is also a party to a Proprietary Information, Inventions,
Non-Competition and Non-Solicitation Agreement with the Company, dated March 11,
2018 (the “Proprietary Information Agreement”). Executive is also currently
serving as a director on the Company’s Board of Directors.


Executive wishes to resign from his employment and as a director, effective,
February 19, 2019, under the terms set forth in this Agreement. The parties wish
to provide for the payment of severance benefits to Executive under his
Employment Agreement as set forth in this Agreement.


Executive and the Company are executing a Consulting Agreement (the “Consulting
Agreement”) simultaneously with this Agreement under which Executive will
continue to be available to provide services to the Company.
Executive represents that Executive has carefully read this entire Agreement,
understands its consequences, and voluntarily enters into it.
NOW THEREFORE, in consideration of the above and the mutual promises set forth
below, Executive and the Company agree as follows:
1.SEPARATION. Pursuant to Executive’s resignation, Executive’s employment with
the Company terminated on February 19, 2019 (the “Separation Date”). Executive’s
resignation as a director on the Company’s Board of Directors is effective on
the Separation Date. Executive will be paid all accrued unused vacation on the
first regularly scheduled payroll date which occurs at least 5 days after the
Separation Date. Executive waives any required notice under his Employment
Agreement.


2.SEPARATION BENEFITS. In consideration of the release of claims and other
promises contained herein and on the condition that Executive fully complies
with Executive’s obligations under this Agreement and the Proprietary
Information Agreement, the Company will provide Executive with the following
provided that this Agreement has become effective under Section 8 of this
Agreement:






--------------------------------------------------------------------------------




(a)    Severance Pay. Pursuant to Section 5(c)(ii)(1) of the Employment
Agreement, the Company shall pay to Executive Three Hundred Twenty Thousand and
00/100 Dollars ($300,000) (less applicable withholdings), payable in equal
installments over a twelve (12) month period in accordance with the Company’s
current payroll schedule commencing on the Company’s first regularly scheduled
pay date following the Effective Date of this Agreement pursuant to Section 8,
subject to Section 15(c).


(b)    Benefits. Pursuant to Section 5(c)(ii)(2) of the Employment Agreement,
conditioned on Executive’s eligibility for, and Executive’s proper and timely
election to continue health insurance benefits under COBRA, or otherwise, after
the Separation Date, reimbursement of the additional costs actually incurred by
Executive for continuing health benefits at the same level in which Executive
participated prior to the Separation Date for the shorter of (i) to twelve (12)
months following the Separation Date or (ii) until Executive obtains reasonably
comparable coverage, with such reimbursements to commence on the first regular
payroll date following the Effective Date of this Agreement pursuant to Section
8, subject to Section 15(c). Such reimbursements are subject to Executive
providing appropriate proof of the costs for such premiums.


(c)    Equity Vesting. All unvested options to purchase the stock of the
Company, restricted stock units and/or other time-based equity awards previously
granted to Executive and that would have vested within the twelve (12) month
period following the Separation Date will continue to vest in accordance with
the terms of the applicable awards during the twelve (12) month period following
the Separation Date, so long as the Consulting Agreement remains in effect and
Executive remains a service provider under the Company’s applicable plans and
award agreements. All awards of equity, including options to purchase the stock
of the Company, restricted stock units, or other forms of equity shall be
governed by the terms of the applicable plans and award agreements.


(d)    Other Benefits. As of the Separation Date, Executive shall not be
entitled to medical, dental, vision, life, disability, accidental death and
dismemberment insurance benefits, or any other employee benefits, and shall not
be an active participant in the Company’s 401(k) Plan (the “401(k) Plan”) or any
other plan of any type. For the avoidance of doubt, Executive will not be
eligible to contribute to Executive’s401(k) plan from any payments received
under this Agreement after the Separation Date, except for Executive’s regular
salary paid through the Separation Date. Nothing in this Agreement, however,
shall be deemed to limit Executive’s continuation coverage rights under COBRA or
Executive’s vested rights, if any, under the 401(k) Plan or any other Company
plan, and the terms of those plans shall govern.




3.PROPRIETARY INFORMATION AGREEMENT. Executive is subject to the Proprietary
Information, Inventions, Non-Competition and Non-Solicitation Agreement, dated
March 11, 2018 (the “Proprietary Information Agreement”). Executive acknowledges
and agrees that Executive will continue to be bound by and subject to the
Proprietary Information Agreement, in accordance with its terms, and that
Executive will forfeit all benefits under this Agreement should Executive breach
such Proprietary Information Agreement. Pursuant to Section 7 of the Proprietary
Information Agreement, Executive has or will return all Company property to the
Company at a mutually agreed upon time.


2



--------------------------------------------------------------------------------






4.COOPERATION. Executive agrees that Executive will assist and cooperate with
the Company in connection with the defense or prosecution of any claim that may
be made against or by the Company, or in connection with any ongoing or future
investigation or dispute or claim of any kind involving the Company, including
any proceeding before any arbitral, administrative, judicial, legislative, or
other body or agency, including testifying in any proceeding to the extent such
claims, investigations or proceedings relating to services performed or required
to be performed by Executive, pertinent knowledge possessed by Executive, or any
act or omission by Executive. Executive further agrees to perform all acts and
execute and deliver any documents that may be reasonably necessary to carry out
the provisions of this Section 4. The Company shall reimburse Executive for
reasonable expenses incurred in connection with such cooperation.


5.RELEASE. IN CONSIDERATION OF THE BENEFITS CONFERRED BY THIS AGREEMENT,
EXECUTIVE (ON BEHALF OF HIMSELF AND HIS FAMILY MEMBERS, HEIRS, ASSIGNS,
EXECUTORS AND OTHER REPRESENTATIVES), RELEASES THE COMPANY AND ITS PAST, PRESENT
AND FUTURE PARENTS, SUBSIDIARIES, AFFILIATES, AND ITS AND/OR THEIR PREDECESSORS,
SUCCESSORS, ASSIGNS, AND ITS AND/OR THEIR PAST, PRESENT AND FUTURE OFFICERS,
DIRECTORS, EXECUTIVES, OWNERS, INVESTORS, STOCKHOLDERS, ADMINISTRATORS, BUSINESS
UNITS, ENEFIT PLANS (TOGETHER WITH ALL PLAN ADMINISTRATORS, TRUSTEES,
FIDUCIARIES AND INSURERS) AND AGENTS (COLLECTIVELY, “RELEASEES”) FROM ALL CLAIMS
AND WAIVES ALL RIGHTS, KNOWN OR UNKNOWN, EXECUTIVE MAY HAVE OR CLAIM TO HAVE IN
EACH CASE RELATING TO EXECUTIVE’S EMPLOYMENT WITH THE COMPANY, OR EXECUTIVE’S
SEPARATION THEREFROM, ARISING BEFORE THE EXECUTION OF THIS AGREEMENT BY
EXECUTIVE, INCLUDING BUT NOT LIMITED TO CLAIMS: (I) FOR DISCRIMINATION,
HARASSMENT OR RETALIATION ARISING UNDER ANY FEDERAL, state or local laws, or the
equivalent applicable laws of a foreign country, prohibiting age (including but
not limited to claims under the Age Discrimination in Employment Act of 1967
(ADEA), as amended, and the Older Worker Benefit Protection Act of 1990
(OWBPA)), sex, national origin, race, religion, disability, veteran status or
other protected class discrimination, the Family and Medical Leave Act, as
amended (FMLA), and/or harassment or retaliation for protected activity; (ii)
for compensation, commission payments, bonus payments and/or benefits including
but not limited to claims under the Fair Labor Standards Act of 1938 (FLSA), as
amended, the Employee Retirement Income Security Act of 1974, as amended
(ERISA), the Family and Medical Leave Act, as amended (FMLA), and similar
federal, state, and local laws, or the applicable laws of any foreign country;
(iii) under federal, state or local law, or the applicable laws of any foreign
country, of any nature whatsoever, including but not limited to constitutional,
statutory and common law; (iv) under any employment agreement, severance plan or
other benefit plan; and (v) for attorneys’ fees. Executive specifically waives
Executive’s right to bring or participate in any class or collective action
against the Company. Provided, however, that this release does not apply to
claims by Executive: (aa) for workers’ compensation benefits or unemployment
benefits filed with the applicable state agencies; (bb) for vested pension or
retirement benefits including under the Company’s 401(k) plan; (cc) to
continuation coverage under COBRA, or equivalent applicable law; (dd) to rights
that cannot lawfully be released by a private settlement agreement; or (ee) to
enforce, or for a breach of, this


3



--------------------------------------------------------------------------------




Agreement (the “Reserved Claims”). For the purpose of implementing a full and
complete release and discharge, Executive expressly acknowledges that this
Agreement is intended to include in its effect, without limitation, all claims
which Executive does not know or suspect to exist in Executive’s favor at the
time of execution hereof, and that this Agreement contemplates the
extinguishment of any such claim or claims.


6.COVENANT NOT TO SUE. In consideration of the benefits offered to Executive,
Executive will not sue Releasees on any of the released claims or on any matters
relating to Executive’s employment arising before the execution of this
Agreement other than with respect to the Reserved Claims, including but not
limited to claims under the ADEA, or join as a party with others who may sue
Releasees on any such claims; provided, however, this paragraph will not bar a
challenge under the OWBPA to the enforceability of the waiver and release of
ADEA claims set forth in this Agreement, the Reserved Claims, or where otherwise
prohibited by law. If Executive does not abide by this paragraph, then (i)
Executive will return all monies received under this Agreement and indemnify
Releasees for all expenses incurred in defending the action, and (ii) Releasees
will be relieved of their obligations hereunder.


7.RIGHT TO REVIEW. The Company delivered this Agreement, containing the release
language set forth in Sections 5 and 6, to Executive on February 18, 2019 (the
“Notification Date”), and hereby informs Executive that it desires that
Executive have adequate time and opportunity to review and understand the
consequences of entering into it. The Company advises Executive as follows: (a)
Executive should consult with Executive’s attorney prior to executing this
Agreement; and (b) Executive has 21 days from the Notification Date within which
to consider it. Executive must return an executed copy of this Agreement to the
Company on or before the 22nd day following the Notification Date. Executive
acknowledges and understands that he is not required to use the entire 21-day
review period and may execute and return this Agreement at any time before the
22nd day following the Notification Date. If, however, Executive does not
execute and return an executed copy of this Agreement on or before the 22nd day
following the Notification Date, this Agreement shall become null and void. This
executed Agreement shall be returned to: Rosemary G. Kenyon, Counsel to the
Company, Smith, Anderson, Blount, Dorsett, Mitchell & Jernigan, P.O. Box 2611,
Raleigh, NC 27602.


8.REVOCATION. Executive may revoke the Agreement during the seven (7) day period
immediately following Executive’s execution of it. This Agreement will not
become effective or enforceable until the revocation period has expired (the
“Effective Date”). To revoke this Agreement, a written notice of revocation must
be delivered to: Rosemary G. Kenyon, Counsel to the Company, Smith, Anderson,
Blount, Dorsett, Mitchell & Jernigan, P.O. Box 2611, Raleigh, NC 27602).


9.AGENCY CHARGES/INVESTIGATIONS. Nothing in this Agreement prohibits or prevents
Executive from filing a charge with or participating, testifying, or assisting
in any investigation, hearing, whistleblower proceeding or other proceeding
before any federal, state, or local government agency (e.g. EEOC, NLRB, SEC.,
etc.) (each, a “Government Agency”), nor does anything in this Agreement
preclude, prohibit, or otherwise limit, in any way, Executive’s rights and
abilities to contact, communicate with, report matters to, or otherwise
participate in any


4



--------------------------------------------------------------------------------




whistleblower program administered by any such agencies. Executive further
understands that this Agreement does not limit Executive’s or the Company’s
ability to communicate with any Government Agency or otherwise participate in
any investigation or proceeding that may be conducted by any Government Agency
in connection with reporting a possible securities law violation, or other
violation of law, without notice to the Company. Nothing in this Agreement or
any other agreement limits Executive’s right to receive an award for information
provided to any Government Agency/SEC staff.


10.NONDISPARAGEMENT. Executive agrees that Executive shall not at any time make,
publish or communicate to any person or entity or in any public forum any
defamatory or disparaging remarks, comments or statements concerning the
Company, or any of its employees or officers, and existing and prospective
customers, suppliers, investors and other associated third parties, now or in
the future. The foregoing restrictions will not apply to any statements that are
made truthfully in response to a subpoena or other compulsory legal process. The
Company agrees that none of the members of the Board of Directors will make
statements about Executive that are disparaging, defaming or derogatory;
provided, however, that nothing in this Section 10 will prevent the Company from
providing information requested by subpoena, court order, regulation, law, in
response to a request from a government agency, or in response to a request from
an insurance company, investor or other business.


11.DISCLAIMER OF LIABILITY. Nothing in this Agreement is to be construed as
either an admission of liability or admission of wrongdoing on the part of
either party, each of which denies any liabilities or wrongdoing on its part.


12.GOVERNING LAW. This Agreement shall be construed, interpreted, and governed
in accordance with and by North Carolina law and the applicable provisions of
federal law, including but not limited to the ADEA and the OWBPA (“Applicable
Federal Law”). Any and all claims, controversies, and causes of action arising
out of or relating to this Agreement, whether sounding in contract, tort, or
statute, shall be governed by the laws of the state of North Carolina, including
its statutes of limitations, except for Applicable Federal Law, without giving
effect to any North Carolina conflict-of-laws rule that would result in the
application of the laws of a different jurisdiction. Both Executive and the
Company acknowledge and agree that the state or federal courts located in North
Carolina have personal jurisdiction over them and over any dispute arising under
this Agreement, and both Executive and the Company irrevocably consent to the
jurisdiction of such courts.


13.ENTIRE AGREEMENT. Except as expressly provided herein, or in the Proprietary
Information Agreement, this Agreement: (i) supersedes and cancels all other
understandings and agreements, oral or written, with respect to Executive’s
employment with the Company; (ii) supersedes all other understandings and
agreements, oral or written, between the parties with respect to the subject
matter of this Agreement; and (iii) constitutes the sole agreement between the
parties with respect to this subject matter. Each party acknowledges that: (i)
no representations, inducements, promises or agreements, oral or written, have
been made by any party or by anyone acting on behalf of any party, which are not
embodied in this Agreement; and (ii) no agreement, statement or promise not
contained in this Agreement shall be valid. No change or modification


5



--------------------------------------------------------------------------------




of this Agreement shall be valid or binding upon the parties unless such change
or modification is in writing and is signed by the parties.


14.SEVERABILITY; SEPARATE AND INDEPENDENT COVENANTS. If any portion, provision,
or part of this Agreement is held, determined, or adjudicated by any court of
competent jurisdiction to be invalid, unenforceable, void, or voidable for any
reason whatsoever, each such portion, provision, or part shall be severed from
the remaining portions, provisions, or parts of this Agreement, and such
determination or adjudication shall not affect the validity or enforceability of
such remaining portions, provisions, or parts.


15.SECTION 409A OF THE INTERNAL REVENUE CODE.


(a)    Parties’ Intent. The parties intend that all payments or benefits
hereunder shall either qualify for an exemption from or comply with the
applicable rules governing non-qualified deferred compensation under Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”), and the
regulations thereunder (collectively, “Section 409A”) and all provisions of this
Agreement shall be construed in a manner consistent with such intention. If any
provision of this Agreement (or of any award of compensation, including equity
compensation or benefits) would cause Executive to incur any additional tax or
interest under Section 409A, the Company shall, upon the specific request of
Executive, use its reasonable business efforts to in good faith reform such
provision to be exempt from, or comply with, Code Section 409A; provided, that
to the maximum extent practicable, the original intent and economic benefit to
Executive and the Company of the applicable provision shall be maintained, and
the Company shall have no obligation to make any changes that could create any
material additional economic cost or loss of material benefit to the Company.
Notwithstanding the foregoing, the Company shall have no liability with regard
to any failure to comply with Section 409A, provided that the Company acted in
good faith and in a prudent manner to comply with Section 409A. If a payment
that is deferred compensation subject to Section 409A is subject to satisfaction
of a release requirement and the period for satisfying the release requirement
begins in one calendar year and ends in the following calendar year (the
“Release Satisfaction Period”), then any amount becoming payable during the
Release Satisfaction Period shall not be paid until the later calendar year.


(b)    Separation from Service. A termination of employment or separation from
service shall not be deemed to have occurred for purposes of any provision of
this Agreement providing for the payment of any amounts or benefits that
constitute nonqualified deferred compensation within the meaning of Section 409A
upon or following a termination of employment or separation from service unless
such termination also constitutes a “Separation from Service” within the meaning
of Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment,” “separation from
service” or like terms shall mean Separation from Service.


(c)    Delayed Distribution to Specified Employees. If the Company determines in
accordance with Sections 409A and 416(i) of the Code and the regulations
promulgated thereunder, in the Company’s sole discretion, that a delay in
benefits provided under this Agreement is necessary to comply with Code Section
409A(A)(2)(B)(i) since Executive is a Specified Employee


6



--------------------------------------------------------------------------------




thereunder, then any post separation payments and any continuation of benefits
or reimbursement of benefit costs provided by this Agreement, and not otherwise
exempt from Section 409A, shall be delayed for a period of six (6) months
following the date of Executive’s separation from service (the “409A Delay
Period”). In such event, any post separation payments and the cost of any
continuation of benefits provided under this Agreement that would otherwise be
due and payable to Executive during the 409A Delay Period shall not commence
until, and shall be made to Executive in a lump sum cash amount on the first
business day after the date that is six (6) months following Executive’s
Separation from Service and in such event the initial payment shall include a
catch-up amount covering amounts that would otherwise have been paid during the
six-month period following Executive’s Separation from Service.


(d)    Installment Payments. All payments made under this Agreement shall be
deemed to be series of separate payments, with each installment being treated as
a separate payment. The time and form of payment of any compensation may not be
deferred or accelerated to the extent it would result in an impermissible
acceleration or deferral under Section 409A.  


16.OTHER TAXES. Executive shall have sole responsibility for the payment of any
and all income taxes and/or excise taxes arising from or due on account of any
payment made or benefit provided by the Company under this Agreement.


17.COUNTERPARTS. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, and all of which taken together shall
constitute one and the same instrument. Any party hereto may execute this
Agreement by signing any such counterpart.


18.WAIVER OF BREACH. A waiver of any breach of this Agreement shall not
constitute a waiver of any other provision of this Agreement or any subsequent
breach of this Agreement.




(Signature Page Follows)


7



--------------------------------------------------------------------------------






(Signature page to Separation and General Release Agreement)




IN WITNESS WHEREOF, the parties have entered into this Agreement as of the day
and year written below.




INNOVATE BIOPHARMACEUTICALS, INC.




By: /s/ Jay Madan            


Name: Jay Madan________________


Title: President             


Date: Feb 19, 2019             










CHRISTOPHER P. PRIOR, PH.D.




By: /s/ Christopher P. Prior        


Date: Feb 19, 2019            




8

